Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
Election/Restrictions
Newly submitted claims 16-17, 19 and 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they are the same scope as the withdrawn claims 4-5, 7 and 9.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-17, 19 and 21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8, 10-11 and 13-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Choi (Patent No.: US 10658393).
Re claim 1, Choi, FIG. 4 teaches an array substrate, comprising: 
a substrate (110); and 
a first thin film transistor (20) and a second thin film transistor (10), wherein the first thin film transistor and the second thin film transistor are disposed on a side of the substrate; the first thin film transistor (20) comprises a first active layer (190), a first A electrode (205,E2) and a first B electrode (207), wherein the first active layer comprises an oxide semiconductor active layer (col. 7, lines 36-46); and wherein the second thin film transistor (10) comprises a second active layer (131), a second A electrode (203,E1) and a second B electrode (201), wherein the second active layer comprises a low temperature polysilicon active layer (col. 6, lines 37-40); and wherein
the first active layer (190) is disposed on a side (left) of the second active layer (131) facing away from the substrate (110), and in a direction perpendicular to a plane in which the substrate is located, the first A electrode (205,E2), the first B electrode (207), the second A electrode (203,E1/320) and the second B electrode (201) each are disposed on a side of the first active layer (190) facing the second active layer (131); and
the second A electrode (203,E1/320) comprises a first portion (203,E1) extending along the first direction (horizontal) and a second portion (320) extending along a second direction (vertical), wherein the first direction (horizontal) is parallel to the plane in which the substrate (110) is located and intersects the second direction (vertical); the first portion of the second A electrode (203,E1) is electrically connected to the second active layer (131) through the second portion of the second A electrode (320); and both the first portion of the second A electrode and the second portion of the second A electrode are located on the side (left) of the first active layer (190) facing the second active layer (131).
Re claim 2, Choi, FIGS. 4 and 9 teaches the array substrate of claim 1, wherein the first A electrode (205,E2, FIG. 4) and the second A electrode (203,E1) are arranged at a same layer and are electrically connected to each other; and 
wherein in the direction perpendicular to the plane in which the substrate is located, the first active layer (2190) has an overlapping portion with the first A electrode (2211,E2), wherein for the overlapping portion, a surface of the first active layer (2190) facing towards the substrate is in direct contact with a surface of the first A electrode (2211,E2) facing away from the substrate.
Re claim 6, Choi, FIG. 11 teaches the array substrate of claim 1, wherein 
the first thin film transistor (20) further comprises a first gate (3170); 
the array substrate further comprises a first gate insulating layer (3140) and a first passivation layer (3160/3180), wherein the first gate insulating layer is provided with a same shape (rectangular) as the first gate; and 
the first active layer (3190) comprises a first A electrode area (3211,E2), a first B electrode area (3213) and a first channel area (middle portion of 3190) between the first A electrode area and the first B electrode area; 
the first gate insulating layer (3140) is disposed on a side of the first active layer (3190) facing away from the substrate, and in the direction perpendicular to the plane in which the substrate is located, 
the first gate insulating layer overlaps the first channel area; the first gate (3130) is disposed on a side of the first gate insulating layer facing away from the substrate, and in the direction perpendicular to the plane in which the substrate is located, the first gate overlaps the first gate insulating layer (3140); and 
the first passivation layer (3160/3180) covers the first gate (3170), a part of the first active layer (3190), the second A electrode (3111,E2) and the second B electrode (3213).
Re claim 8, Choi, FIGS. 4 and 7 teaches the array substrate of claim 1, wherein the array substrate further comprises a buffer layer, a second gate insulating layer and an interlayer insulating layer, and the second thin film transistor further comprises a second gate; 
the buffer layer (120) is disposed between the film where the second active layer is located and the substrate; and 
the second active layer (131) comprises a second A electrode area (203,E1), a second B electrode area (201) and a second channel area (132) between the second A electrode area and the second B electrode area; wherein 
the second gate insulating layer (140) is disposed on a side of the second active layer facing away from the substrate; 
the second gate (151) is disposed on a side of the second gate insulating layer (140) facing away from the substrate, and in the direction perpendicular to the plane in which the substrate is located, the second gate has an overlapping portion with the second channel area (132); 
the interlayer insulating layer (160/180) is disposed on a side of the second gate facing away from the substrate; and 
the second A electrode (203,E1) and the second B electrode (201) are disposed on a side of the interlayer insulating layer facing away from the substrate, the second A electrode is electrically connected to the second A electrode area through a fifth via (320) which penetrates through the interlayer insulating layer (160/180) and the second gate insulating layer (140), and the second B electrode is electrically connected to the second B electrode area through a sixth via which penetrates through the interlayer insulating layer and the second gate insulating layer (140).
Re claim 10, Choi, FIGS. 4 and 7 teaches a display panel, comprising the array substrate of claim 1, an opposing substrate disposed facing to the array substrate and a light-emitting element between the array substrate and the opposing substrate.
Re claim 11, Choi, FIGS. 4 and 7 teaches a display device, comprising a display panel; wherein the display panel comprises: an array substrate, an opposing substrate disposed facing to the array substrate and a light-emitting element between the array substrate and the opposing substrate; wherein the array substrate, comprise: 
a substrate (110), and 
a first thin film transistor (20) and a second thin film transistor (10), wherein the first thin film transistor and the second thin film transistor are disposed on a side of the substrate; the first thin film transistor (20) comprises a first active layer (190), a first A electrode (205,E2) and a first B electrode (207), wherein the first active layer comprises an oxide semiconductor active layer (col. 7, lines 36-46); and wherein the second thin film transistor (10) comprises a second active layer (131), a second A electrode (203,E1) and a second B electrode (201), wherein the second active layer comprises a low temperature polysilicon active layer (col. 6, lines 37-40); and wherein
the first active layer (190) is disposed on a side (left) of the second active layer (131) facing away from the substrate (110), and in a direction perpendicular to a plane in which the substrate is located, the first A electrode (205,E2), the first B electrode (207), the second A electrode (203,E1/320) and the second B electrode (201) each are disposed on a side of the first active layer (190) facing the second active layer (131); and
the second A electrode (203,E1/320) comprises a first portion (203,E1) extending along the first direction (horizontal) and a second portion (320) extending along a second direction (vertical), wherein the first direction (horizontal) is parallel to the plane in which the substrate (110) is located and intersects the second direction (vertical); the first portion of the second A electrode (203,E1) is electrically connected to the second active layer (131) through the second portion of the second A electrode (320); and both the first portion of the second A electrode and the second portion of the second A electrode are located on the side (left) of the first active layer (190) facing the second active layer (131).
Re claim 13, Choi, FIGS. 4 and 9 teaches an array substrate, comprising: 
a substrate (110), and 
a first thin film transistor (20) and a second thin film transistor (10), wherein the first thin film transistor and the second thin film transistor are disposed on a side of the substrate; the first thin film transistor (20) comprises a first active layer (190), a first A electrode (205,E2) and a first B electrode (207), wherein the first active layer comprises an oxide semiconductor active layer (col. 7, lines 36-46); and wherein the second thin film transistor (10) comprises a second active layer (131), a second A electrode (203,E1) and a second B electrode (201), wherein the second active layer comprises a low temperature polysilicon active layer (col. 6, lines 37-40); and 
wherein the first active layer (190) is disposed on a side of the second active layer (131) facing away from the substrate, the first active layer is disposed on a side of the first B electrode (207) facing away from the substrate, the first active layer is disposed in a different film layer (190) from the first B electrode (207), and wherein one of the following applies: 
the first B electrode is in a same layer as the gate of the second thin film transistor; or 
the first active layer (2190) is electrically connected to the first B electrode (2213) through a first via (the popup portion of 2190), and a material in the first via is same as a material of the first active layer (2190).
Re claim 14, Choi, FIGS. 4 and 9 teaches the array substrate of claim 13, wherein the first A electrode (205,E2, FIG. 4) and the second A electrode (203,E1) are arranged at a same layer and are electrically connected to each other; and 
wherein in the direction perpendicular to the plane in which the substrate is located, the first active layer (2190) has an overlapping portion with the first A electrode (2211,E2), wherein for the overlapping portion, a surface of the first active layer (2190) facing towards the substrate is in direct contact with a surface of the first A electrode (2211,E2) facing away from the substrate.
Re claim 15, Choi, FIGS. 4 and 9 teaches the array substrate of claim 14, wherein a film layer (120/140) in which the second gate (151) is located is disposed between the film layer in which the second active layer (131) is located and a film layer (180) in which the second A electrode (203,E1) and the second B electrode (201) are located, wherein the second gate (151) is the gate of the second thin film transistor (10); 
the first B electrode (207) and the second gate (151) are electrically connected to each other.
Re claim 18, Choi, FIG. 11 teaches the array substrate of claim 13, wherein 
the first thin film transistor (20) further comprises a first gate (3170); 
the array substrate further comprises a first gate insulating layer (3140) and a first passivation layer (3160/3180), wherein the first gate insulating layer is provided with a same shape (rectangular) as the first gate; and 
the first active layer (3190) comprises a first A electrode area (3211,E2), a first B electrode area (3213) and a first channel area (middle portion of 3190) between the first A electrode area and the first B electrode area; 
the first gate insulating layer (3140) is disposed on a side of the first active layer (3190) facing away from the substrate, and in the direction perpendicular to the plane in which the substrate is located, the first gate insulating layer overlaps the first channel area; 
the first gate (3130) is disposed on a side of the first gate insulating layer facing away from the substrate, and in the direction perpendicular to the plane in which the substrate is located, the first gate overlaps the first gate insulating layer (3140); and 
the first passivation layer (3160/3180) covers the first gate (3170), a part of the first active layer (3190), the second A electrode (3111,E2) and the second B electrode (3213).
Re claim 20, Choi, FIGS. 4 and 7 teaches the array substrate of claim 13, wherein 
the array substrate further comprises a buffer layer, a second gate insulating layer and an interlayer insulating layer, and the second thin film transistor further comprises a second gate; 
the buffer layer (120) is disposed between the film where the second active layer is located and the substrate; and 
the second active layer (131) comprises a second A electrode area (203,E1), a second B electrode area (201) and a second channel area (132) between the second A electrode area and the second B electrode area; wherein 
the second gate insulating layer (140) is disposed on a side of the second active layer facing away from the substrate; 
the second gate (151) is disposed on a side of the second gate insulating layer (140) facing away from the substrate, and in the direction perpendicular to the plane in which the substrate is located, the second gate has an overlapping portion with the second channel area (132); wherein the second gate (151) is the gate of the second thin film transistor (10);
the interlayer insulating layer (160/180) is disposed on a side of the second gate facing away from the substrate; and 
the second A electrode (203,E1) and the second B electrode (201) are disposed on a side of the interlayer insulating layer (160/180) facing away from the substrate, the second A electrode is electrically connected to the second A electrode area through a fifth via (320) which penetrates through the interlayer insulating layer (160/180) and the second gate insulating layer (140), and the second B electrode is electrically connected to the second B electrode area through a sixth via which penetrates through the interlayer insulating layer and the second gate insulating layer (140).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Re claim 3, Choi, FIG. 10A teaches the array substrate of claim 2, wherein
the second thin film transistor (10) further comprises a second gate (1151); wherein a film layer in which the second gate is located is disposed between the film layer in which the second active layer (2131) is located and a film layer in which the second A electrode (2203/E1) and the second B electrode (2201) are located; 
the first B electrode (2213 of FIG. 10A or 3213 of FIG. 12A) and the second gate (2151/3151) are arranged in a same level and are electrically connected to each other (FIG. 2); and
the first B electrode (2211/E2) is electrically connected to the first active layer (2190) through a first via (2320).
Choi differs from the invention by not showing the first B electrode and the second gate are arranged in a same layer. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because they are forming at the same level and they are both conductive materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. Please see the detail of rejections as listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894